Citation Nr: 1604030	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress, major depressive, and bipolar disorders.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

Records on file reveal that the issues of entitlement to a disability rating in excess of 30 percent for bilateral pes planus and to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) have been raised by the appellant.  In October 2014, the Veteran filed a timely notice of disagreement with an August 2014 rating decision.  Although no statement of the case has yet been issued by the Agency of Original Jurisdiction (AOJ), the Board declines to take jurisdiction of those issues at this time because the electronic record reveals that development is ongoing at the AOJ.  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Veteran retained a new representative, who sought a copy of the appellant's claims file from VA.  In July 2015, the AOJ scheduled the Veteran for a video conference hearing in August 2015.  The Veteran's representative immediately requested a continuance because he had yet to receive a copy of the claims file.  In December 2015, the Veteran's representative received a copy of the claims file and requested a rescheduled hearing.  Good cause having been shown, the video conference hearing should be rescheduled.   38 C.F.R. § 20.704(c) (2015).  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a video conference hearing in accordance with this request.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

